NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.


THIS NOTE DOES NOT REQUIRE PHYSICAL SURRENDER OF THE NOTE IN THE EVENT OF A
PARTIAL REDEMPTION OR CONVERSION. AS A RESULT, FOLLOWING ANY REDEMPTION OR
CONVERSION OF ANY PORTION OF THIS NOTE, THE OUTSTANDING PRINCIPAL AMOUNT
REPRESENTED BY THIS NOTE MAY BE LESS THAN THE PRINCIPAL AMOUNT AND ACCRUED
INTEREST SET FORTH BELOW.




10% SECURED CONVERTIBLE NOTE DUE FEBRUARY 17, 2010
 
OF
 
ABAZIAS, INC.
 
Original Principal Amount: $ 100,000
 
Issuance Date:  February __, 2009    
 
Gainesville, Florida
 
 
 

 
For Value Received, ABAZIAS INC. a corporation duly organized and existing under
the laws of the State of Delaware (the “Corporation”), hereby promises to pay to
the order of OMNIRELIANT HOLDINGS, INC., or its registered assigns or
successors-in-interest (“Holder”) the principal sum of up One Hundred Thousand
Dollars (U.S. $100,000.00), together with all accrued but unpaid interest
thereon, no later than February 17, 2010 ( the “Maturity Date”) to the extent
such principal amount and interest has not been repaid or converted into the
Corporation’s Common Stock, par value $0.001 per share (the “Common Stock”), in
accordance with the terms hereof.


Interest on the unpaid and unconverted principal balance hereof shall accrue at
the rate of 10% per annum from the date of original issuance hereof (the
“Issuance Date”) until the same becomes due and payable on the Maturity Date, or
such earlier date upon acceleration or by conversion, redemption or repayment in
accordance with the terms hereof or of the other Agreements.  Interest on this
Note shall accrue daily commencing on the Issuance Date and shall be computed on
the basis of a 360-day year, 30-day months and actual days elapsed and shall be
payable in accordance with Section 1 hereof.  Unless otherwise agreed or
required by applicable law, payments will be applied first to any unpaid
collection costs, then to unpaid interest and fees and any remaining amount to
principal.


All payments of principal and interest on this Note shall be made in lawful
money of the United States of America by wire transfer of immediately available
funds to such account as the Holder may from time to time designate by written
notice in accordance with the provisions of this Note or by company check.  This
Note may not be prepaid in whole or in part except as otherwise provided
herein.  Whenever any amount expressed to be due by the terms of this Note is
due on any day which is not a Business Day (as defined below), the same shall
instead be due on the next succeeding day which is a Business Day.
 
For purposes hereof the following terms shall have the meanings ascribed to them
below:
 
“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the City of New York are authorized or required by law
or executive order to remain closed.
 
“Conversion Price” shall equal the greater of (i) $0.50 or (ii) the closing bid
price of the Corporation’s shares of Common Stock on the date of the Conversion.
 
 
1

--------------------------------------------------------------------------------

 

“Convertible Securities” means any convertible securities, warrants, options or
other rights to subscribe for or to purchase or exchange for, shares of Common
Stock.


 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.


“Per Share Selling Price” shall include the amount actually paid by any Person
for each share of Common Stock in a sale or issuance by the Corporation.  In the
event a fee is paid by the Corporation in connection with such transaction
directly or indirectly to such Person being sold or issued such securities or
its affiliates, any such fee shall be deducted from the selling price pro rata
to all shares sold in the transaction to arrive at the Per Share Selling
Price.  A sale of shares of Common Stock shall include the sale or issuance of
rights, options, warrants or convertible, exchangeable or exercisable securities
under which the Corporation is or may become obligated to issue shares of Common
Stock, and in such circumstances the Per Share Selling Price of the Common Stock
covered thereby shall also include the exercise, exchange or conversion price
thereof (in addition to the consideration received by the Corporation upon such
sale or issuance less the fee amount as provided above).  In case of any such
security issued in a Variable Rate Transaction or an MFN Transaction, the Per
Share Selling Price shall be deemed to be the lowest conversion or exercise
price at which such securities are converted or exercised or might have been
converted or exercised in the case of a Variable Rate Transaction, or the lowest
adjustment price in the case of an MFN Transaction, over the life of such
securities. If shares are issued for a consideration other than cash, the Per
Share Selling Price shall be the fair value of such consideration as determined
in good faith by independent certified public accountants mutually acceptable to
the Corporation and the Purchaser.


“Principal Amount” shall refer to the sum of (i) the original principal amount
of this Note, (ii) all accrued but unpaid interest hereunder, and (iii) any
default payments owing under the Agreements but not previously paid or added to
the Principal Amount.


“Principal Market” shall mean the OTC Bulletin Board or such other principal
market or exchange on which the Common Stock is then listed for trading.


“Securities Act” shall mean the Securities Act of 1933, as amended.


“Underlying Shares” means the shares of Common Stock into which this Note are
convertible (including interest or principal payments in Common Stock as set
forth herein) in accordance with the terms hereof.
The following terms and conditions shall apply to this Note:


Section 1.      Interest Payments.  Subject to and in accordance with the terms
of this Section 1, on the ____ of each month  (the “Interest Payment Date”)
during the term of this Note, the Corporation shall pay to the Holder all
interest accrued to date on the entire outstanding principal amount of this Note
(“Interest Amount”).  On such Interest Payment Date the Corporation shall pay to
the Holder an amount equal to such Interest Amount in satisfaction of such
obligation.


Section 2.      Conversion.
 
(a)           Voluntary Conversion Right.  Subject to the terms hereof and
restrictions and limitations contained herein, the Holder shall have the right,
at such Holder’s option, at any time and from time to time, to convert the
outstanding Principal Amount under this Note in whole or in part by delivering
to the Corporation a fully executed notice of conversion in the form of
conversion notice attached hereto as Exhibit A (the “Conversion Notice”), which
may be transmitted by facsimile or electronic transmission.


(b)      Common Stock Issuance upon Conversion. The Corporation will deliver to
the Holder not later than two (2) Business Days after the Conversion Date, a
certificate or certificates representing the number of shares of Common Stock
being acquired upon the conversion of this Note.


(c)      Conversion Price Adjustments.
 
 
(i)
Reserved.

 
 
2

--------------------------------------------------------------------------------

 

(ii)      Stock Dividends, Splits and Combinations.  If the Corporation or any
of its subsidiaries, at any time while this Note are outstanding (A) shall pay a
stock dividend or otherwise make a distribution or distributions on any equity
securities (including instruments or securities convertible into or exchangeable
for such equity securities) in shares of Common Stock, (B) subdivide outstanding
Common Stock into a larger number of shares, or (C) combine outstanding Common
Stock into a smaller number of shares, then the Conversion Price shall be
multiplied by a fraction, the numerator of which shall be the number of shares
of Common Stock outstanding before such event and the denominator of which shall
be the number of shares of Common Stock outstanding after such event. Any
adjustment made pursuant to this Section 2(c)(ii) shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision or combination.
 
(iii)      Distributions. If the Corporation or any of its subsidiaries, at any
time while this Note are outstanding, shall distribute to all holders of Common
Stock evidences of its indebtedness or assets or cash or rights or warrants to
subscribe for or purchase any security of the Corporation or any of its
subsidiaries (excluding those referred to in Section 2(c)(i) above), then
concurrently with such distributions to holders of Common Stock, the Corporation
shall distribute to holders of this Note the amount of such indebtedness,
assets, cash or rights or warrants which the holders of Notes would have
received had all their Notes been converted into Common Stock at the Conversion
Price.
  
(iv)      Common Stock Issuances.  For a period commencing on the date of the
Note and continuing at any time while the Note is outstanding, if the
Corporation or any of its subsidiaries (A) issues or sells any Common Stock or
Convertible Securities, or (B) directly or indirectly effectively reduces the
conversion, exercise or exchange price for any Convertible Securities which are
currently outstanding (other than pursuant to terms existing on the date
hereof), at or to an effective Per Share Selling Price (the “Lower Per Share
Selling Price”) which is less than the then applicable Conversion Price, then in
each such case, the Conversion Price in effect immediately prior to such issue
or sale or record date shall be automatically reduced effective concurrently
with such issue or sale to the Lower Per Share Selling Price (which figure shall
be appropriately and equitably adjusted as provided herein for stock splits,
stock dividends, and similar events).
 
The foregoing provisions of this subsection shall not apply to issuances or
sales of (x) Common Stock upon conversion, exercise or exchange of Convertible
Securities outstanding on the issuance date hereof in accordance with the terms
in effect on such issuance date, (y) Common Stock or Convertible Securities
under the Corporation’s duly adopted stock option and bonus plans for employees
and directors, or (z) Common Stock or Convertible Securities issued in a
merger/acquisition transaction to which the Corporation is a party.  For the
purposes of the foregoing adjustments, in the case of the issuance of any
Convertible Securities, the maximum number of shares of Common Stock issuable
upon exercise, exchange or conversion of such Convertible Securities shall be
deemed to be outstanding, provided that no further adjustment shall be made upon
the actual issuance of Common Stock upon exercise, exchange or conversion of
such Convertible Securities. For purposes of this Section 2(c)(iv), if an event
occurs that triggers more than one of the above adjustment provisions, then only
one adjustment shall be made and the calculation method which yields the
greatest downward adjustment in the affected Conversion Price shall be used.


(v)      Rounding of Adjustments. All calculations under this Section 2 or
Section 1 shall be made to 4 decimal places for dollar amounts or the nearest
1/100th of a share, as the case may be.
 
(vi)    Notice of Adjustments. Whenever any affected Conversion Price is
adjusted pursuant to Section 2(c)(i), (ii) or (iii) above, the Corporation shall
promptly deliver to each holder of this Note, a notice setting forth the
affected Conversion Price after such adjustment and setting forth a brief
statement of the facts requiring such adjustment, provided that any failure to
so provide such notice shall not affect the automatic adjustment hereunder.


           (c)      Reservation and Issuance of Underlying Securities.  The
Corporation covenants that it will at all times reserve and keep available out
of its authorized and unissued Common Stock solely for the purpose of issuance
upon conversion of this Note (including repayments in stock), free from
preemptive rights or any other actual contingent purchase rights of persons
other than the holders of this Note, not less than such number of shares of
Common Stock as shall be issuable (taking into account the adjustments under
this Section 2) upon the conversion of this Note hereunder in Common Stock
(including repayments in stock).  The Corporation covenants that all shares of
Common Stock that shall be so issuable shall, upon issue, be duly authorized,
validly issued, fully paid, nonassessable and freely tradable.
 
 
3

--------------------------------------------------------------------------------

 

 (d)      Cancellation.  After all of the Principal Amount (including accrued
but unpaid interest and default payments at any time owed on this Note) have
been paid in full or converted into Common Stock, this Note shall automatically
be deemed canceled and the Holder shall promptly surrender the Note to the
Corporation at the Corporation’s principal executive offices.
 
Section 3.                      Defaults and Remedies.
 
(a)      Events of Default.  An “Event of Default” is: (i) a default in payment
of any amount due hereunder which default continues for more than five (5)
Business Days after the due date thereof; (ii) a default in the timely issuance
of Underlying Shares upon and in accordance with terms hereof, which default
continues for five (5) Business Days after the Corporation has received written
notice informing the Corporation that it has failed to issue shares or deliver
stock certificates within the fifth day following the Conversion Date; (iii)
failure by the Corporation for fifteen (15) days after written notice has been
received by the Corporation to comply with any material provision of any of this
Note, (including without limitation the failure to issue the requisite number of
shares of Common Stock upon conversion hereof; and (iv) any default after any
cure period under, or acceleration prior to maturity of, any mortgage, indenture
or instrument under which there may be issued or by which there may be secured
or evidenced any indebtedness for money borrowed by the Corporation for in
excess of $100,000 or for money borrowed the repayment of which is guaranteed by
the Corporation for in excess of $100,000, whether such indebtedness or
guarantee now exists or shall be created hereafter;
 
(b)      Remedies.  If an Event of Default occurs and is continuing with respect
to any of this Note, the Holder may declare all of the then outstanding
Principal Amount of this Note and all other Notes held by the Holder, including
any interest due thereon, to be due and payable immediately, except that in the
case of an Event of Default arising from events described in clauses (v) and
(vi) of Section 4(a), this Note shall become due and payable without further
action or notice.
  
Section 4.                       Notice Procedure.
 
All notices and other communications under this Agreement shall be in writing
and shall be deemed given when delivered personally, mailed by certified mail,
return receipt requested, or via recognized overnight courier service with all
charges prepaid or billed to the account of the sender to the parties (and shall
also be transmitted by facsimile to the parties receiving copies thereof) at the
following addresses (or to such other address as a party may have specified by
notice given to the other party pursuant to this provision):
 
 
(a)
Holder:



OmniReliant Holdings, Inc.
14375 Myerlake Circle
Clearwater, FL
Attention Paul Morrison


Copy to:


Darrin Ocasio, Esq.
Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, New York 10006
Phone:  (212) 930-9700
Facsimile: (212) 930-9725
 
 
4

--------------------------------------------------------------------------------

 

 
(b)
Corporation:



Abazias, Inc.
5214 SW 91st Terrace, Suite A
Gainesville, FL 32608
Att: Oscar Rodriguez
 
 
 
Section 5.      General.
 
(a)      Payment of Expenses.  The Corporation agrees to pay all reasonable
charges and expenses, including attorneys’ fees and expenses, which may be
incurred by the Holder in successfully enforcing this Note and/or collecting any
amount due under this Note.
 
(b)      Amendment. Neither this Note nor any term hereof may be amended,
waived, discharged or terminated other than by a written instrument signed by
the Corporation and the Holder.
 
(c)      Assignment, Etc.  The Holder may assign or transfer this Note to any
transferee only with the prior written consent of the Corporation, which may not
be unreasonably withheld or delayed, provided that (i) the Holder may assign or
transfer this Note to any of such Holder’s affiliates without the consent of the
Corporation and (ii) upon any Event of Default, the Holder may assign or
transfer this Note without the consent of the Corporation.  The Holder shall
notify the Corporation of any such assignment or transfer promptly. This Note
shall be binding upon the Corporation and its successors and shall inure to the
benefit of the Holder and its successors and permitted assigns.
 
(d)      No Waiver.  No failure on the part of the Holder to exercise, and no
delay in exercising any right, remedy or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise by the Holder of any
right, remedy or power hereunder preclude any other or future exercise of any
other right, remedy or power. Each and every right, remedy or power hereby
granted to the Holder or allowed it by law or other agreement shall be
cumulative and not exclusive of any other, and may be exercised by the Holder
from time to time.
 
(e)      Governing Law; Jurisdiction.  THIS NOTE WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA WITHOUT REGARD TO
ANY CONFLICTS OF LAWS PROVISIONS THEREOF THAT WOULD DEFER TO THE SUBSTANTIVE
LAWS OF ANOTHER JURISDICTION.  The Corporation irrevocably submits to the
exclusive jurisdiction of any State or Federal Court sitting in the State of
Florida, County of Hillsborough, over any suit, action, or proceeding arising
out of or relating to this Note.  The Corporation irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such suit, action, or proceeding brought
in such a court and any claim that suit, action, or proceeding has been brought
in an inconvenient forum.  The Corporation agrees that the service of process
upon it mailed by certified or registered mail (and service so made shall be
deemed complete three days after the same has been posted as aforesaid) or by
personal service shall be deemed in every respect effective service of process
upon it in any such suit or proceeding.  Nothing herein shall affect Holder’s
right to serve process in any other manner permitted by law.  The Corporation
agrees that a final non-appealable judgment in any such suit or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on such
judgment or in any other lawful manner.


 (f)      Replacement Notes.  This Note may be exchanged by Holder at any time
and from time to time for a Note or Notes with different denominations
representing an equal aggregate outstanding Principal Amount, as reasonably
requested by Holder, upon surrendering the same. No service charge will be made
for such registration or exchange.  In the event that Holder notifies the
Corporation that this Note has been lost, stolen or destroyed, a replacement
Note identical in all respects to the original Note (except for registration
number and Principal Amount, if different than that shown on the original Note),
shall be issued to the Holder, provided that the Holder executes and delivers to
the Corporation an agreement reasonably satisfactory to the Corporation to
indemnify the Corporation from any loss incurred by it in connection with the
Note.


 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Corporation has caused this Note to be duly executed on
the day and in the year first above written.
                                                                                                                               

 
ABAZIAS, INC.
           
By:
/s/ Oscar Rodriguez       Oscar Rodriguez       Chief Executive Officer        
 

 
 
6

--------------------------------------------------------------------------------

 

EXHIBIT A


FORM OF CONVERSION NOTICE
(To be executed by the Holder in order to convert a Note)


Re:    10% Convertible Note (“Note”) issued by ABAZIAS, INC. to OMNIRELIANT
HOLDINGS, INC. in the original principal amount of $100,000.00.


The undersigned hereby elects to convert the aggregate outstanding Principal
Amount (as defined in the Note) indicated below of this Note into shares of
Common Stock, par value $0.001 per share (the “Common Stock”), of ABAZIAS, INC.
(the “Corporation”) according to the conditions hereof, as of the date written
below.  If shares are to be issued in the name of a person other than
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates and opinions as reasonably
requested by the Corporation in accordance therewith.


No fee will be charged to the holder for any conversion, except for such
transfer taxes, if any.  The undersigned represents as of the date hereof that,
after giving effect to the conversion of this Note pursuant to this Conversion
Notice, the undersigned will not exceed the “Restricted Ownership Percentage”
contained in Section 2(i) of this Note.  Capitalized terms used herein and not
otherwise defined shall have the meaning ascribed thereto in the Note.


To the extent the undersigned intends to sell the Underlying Shares issued to
the undersigned upon conversion of this Note pursuant to a Registration
Statement, the undersigned agrees to comply with all applicable prospectus
delivery requirements under the 1933 Act with respect to such sale.
 
 
Conversion information:           
                                        
 
                                                  
Date to Effect Conversion
                    
   
                                                  
                                        
 
                                                 
Aggregate Principal Amount of Note Being Converted
                                                  
     
                                        
 
                                                 
Number of Shares of Common Stock to be Issued
     
                                                  
                                        
 
                                                  
Applicable Conversion Price
     
                                                 
                                        
 
                                                  
Signature
                       
                                                 
Address

 
 
7

--------------------------------------------------------------------------------

 